Exhibit 10.4
 
Addendum to


PROMISSORY NOTE


On or about February 1, 2014, Smack Sportswear., a Nevada corporation (the
“Payor”) and Frank Gillen (the "Holder") entered into a “Promissory Note" for
EIGHTY THREE THOUSAND SIX HUNDRED DOLLARS ($83,600) due by January 31, 2016,
along with accrued interest.


Both Parties have agreed to amend original Promissory Note as follows:


1  The Promissory Note can be increased, from time-to-time to $150,000. In other
words, the Promissory Note becomes a line of credit where the Payor can borrow
up to $150,000 from the Holder, at the same terms, prior to January 31, 2016..


2.            The amount owing on Promissory Note is now $93,600, which
represents a payment by the Holder to the Law Offices of Thomas C. Cook, Ltd.
for $10,000 in legal services on behalf of the Payor.


3.            As a point of clarification, Valois Properties LLC, a note holder
on the Smack Sportswear financials, is a single member LLC solely owned and
managed by Frank Gillen. On or about December 31, 2012, Valois Properties LLC
ceased to exist, and all assets and liabilities owned by Valois Properties LLC
were transferred to name Frank Gillen. Frank Gillen, personally, is now owed any
monies an interest owed to Valois Properties LLC by Smack Sportswear.


This addendum, executed on or about February 12, 2014, only modifies the terms
listed above, it does not modify any of the other terms in the Promissory Note.


Smack Sportswear
Payor




/s/ Bill Sigler                                     
Bill Sigler                                                    Date
Chief Executive Officer





Holder



/s/ Frank Gillen                                  
Frank Gillen                                                Date
 

--------------------------------------------------------------------------------

Smack Sportswear
Citibank Disbursement Approval Procedure


I.  Background


Smack Sportswear has a separate account with Citibank that will be used for the
loan advance payments to cover the 6-month plan. It has been agreed that EVERY
dollar disbursed from the Citibank account will be preapproved by Mr. Frank
Gillen, Mr. Bill Sigler and Mr. Tom Mercer, prior to disbursement. In order to
establish controls on the Citibank account, Smack Sportswear adopts an
accountable disbursement policy.


II.        Introduction


a.                  Issue disbursement(s) only for those business expenses that
SmackSportswear can substantiate as to the date, amount, and business nature of
each expense.  and;


b.        This Disbursement Approval Procedure is intended to help Smack
Sportswear staff and coworkers file a check request properly, to receive the
reimbursement check without delay, and to make necessary purchases within the
budget. It is the responsibility of Smack Sportswear staff and coworkers to
ensure that every Smack Sportswear-related purchase fully complies with general
accounting practices. A payment may have to withheld if the required documents
are not submitted, or if the purchase does not qualify as related to Smack
Sportswear business.


III.        Who can file a check request?


Smack Sportswear staff, coworkers and anyone who conducts a business transaction
for the Smack Sportswear or on behalf of the Smack Sportswear may file a check
request as a requester. However, Mr. Frank Gillen, Mr. Bill Sigler and Mr. Tom
Mercer, jointly have right to approve, verify, adjust, or reject the amount or
the good(s) stated on the request form. Payment will not be made if either Mr.
Frank Gillen, Mr. Bill Sigler or Mr. Tom Mercer decline to approve the request.


IV.        To make a purchase


It is highly recommended for the requester to always check with the Department
Head before filing a request to ensure there is a budget for the purchase. To
make a purchase, the requester must complete all the information, and acquire
the required signatures of Mr. Frank Gillen, Mr. Bill Sigler and Mr. Tom Mercer
to receive pre-approval before making the purchase.

--------------------------------------------------------------------------------

V.      Disbursement approval procedure




To file a disbursement approval request, the requester must obtain prior
approval from Mr. Frank Gillen, Mr. Bill Sigler and Mr. Tom Mercer, jointly, and
follow the instructions.




Agreed to and approved by:




/s/ Frank Gillen                                                 
Frank Gillen                                                Date
 
/s/ Bill Sigler                                                    
Bill Sigler                                                    Date



/s/ Tom Mercer                                                
Tom Mercer                                               Date




